WALKEB, P. J.
Following the rulings in the cases of Montgomery Iron Works v. Eufaula Oil & Fertilizer Co., 110 Ala. 395, 20 South. 300, and Alabama Western Railroad Co. v. Wilson, supra 55 South. 932, it must be held that, under section 6110 of the Code of 1907, an action ex delicto against a private corporation may be brought in the county in which the act or omission complained of may have been done, or may have occurred, though such corporation, at the time of the institution of the suit, is not doing business by agent in such county, and that the provisions of section 6112 of the *472Code do not affect the right of the plaintiff, in an action ex delicto against a corporation, not for personal injuries, to sue in the county in which the act or omission complained of may have occurred.
The second count of the complaint in this case being in tort, claiming damages for an alleged deceit practiced by the defendant in a sale of flour by it to the plaintiffs, the rulings of the trial court in overruling the demurrer of the plaintiffs to defendant’s plea in abatement, and in sustaining defendant’s demurrer to the replication filed to that plea, were not in conformity with the law as announced in the above-cited cases. For the error in those rulings, the judgment of the court below must be reversed.
Reversed and remand.ed: